Citation Nr: 0737837	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-44 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from removal of a part of the 
right 4th rib, as a result of surgical treatment provided by 
the Department of Veterans Affairs (VA) in January 1997.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the right groin resulting in 
numbness of the left and right feet as a result of surgical 
treatment provided by VA in January 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran had active service from August 1948 to July 1952.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the VA 
Regional Office (RO), which denied benefits under under 
38 U.S.C.A. § 1151 for for numbness of the right leg and 
foot, and for partial removal of a rib due to VA hospital 
care and treatment.  

In November 2007, the Board granted the veteran's motion to 
advance his case on the docket.



FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran incurred a qualifying additional disability resulting 
from partial removal of the right 4th rib as the result of 
the January 1997 surgery to replace the veteran's mitral 
valve, and the partial removal of the right 4th rib itself 
was a foreseeable consequence of the surgery and not the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part.

2.  The medical evidence establishes that the veteran's right 
groin lymphocele and bilateral peripheral neuropathy are not 
results of the January 1997 surgery.

3.  The medical evidence demonstrates that the pain and 
hematoma the veteran incurred in the right groin are results 
of the January 1997 surgery, but were foreseeable 
consequences of the surgery and not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.


CONCLUSION OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability resulting from 
removal of part of the right 4th rib, as the result of 
surgical treatment administered by VA in January 1997, have 
not been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.361 (2007).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability of the right groin 
resulting in numbness of the right leg and foot as a result 
of surgical treatment administered by VA in January 1997 have 
not been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with  38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed readjudication of the claim, as in a 
statement of the case (SOC) or a supplemental statement of 
the case (SSOC).  Mayfield; Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

In an August 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims. He was 
told what evidence was needed to substantiate his claims. He 
was informed of what evidence and information VA would obtain 
in his behalf and what information and evidence he could 
submit. However, the notice failed to explain that he should 
submit any evidence he had that may be relevant to his claim.

In December 2004, the RO sent the veteran additional 
notification by letter explaining that the veteran should 
submit any evidence in his possession that pertained to his 
claim.  The veteran did not respond to this letter, and the 
RO did not readjudicate the claim.  

Notwithstanding, the Board may proceed in the present case 
because the claims file demonstrates that the veteran 
understood what was necessary to prevail in his claim.  The 
veteran had the opportunity to testify before a Decision 
Review Officer (DRO) at the RO in April 2004, and the DRO 
explained what was necessary for the veteran to prevail in 
his claim.  In addition, the DRO asked the veteran to submit 
available evidence, including a copy of any surgical consent 
form, if he had one.  Following this hearing, as above noted, 
additional notice was provided to the veteran requesting that 
he submit any evidence in his possession.  The veteran 
declined to respond.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim).  See also Sanders v. Nicholson, 487 
F.3d 861 (Fed. Cir. 2007) (appellant bears burden of 
demonstrating prejudicial error in VCAA notice, then VA bears 
burden of rebutting such error; actual knowledge by appellant 
cures any notice defect, especially when a reasonable person 
would have understood what was needed). 

VA has thus satisfied its duty to assist the veteran in 
apprising him as to the evidence needed and in obtaining 
evidence pertaining to his claim.  In addition, to whatever 
extent the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision, as no disability evaluation or 
effective date will be assigned as the result of this 
decision.  

VA obtained additional evidence after the last SOC.  However, 
in this case, waiver of initial review by the RO is not 
required.  The recently received evidence consists of VA 
treatment records, all duplicative of those already of 
record, except for entries dated from August to December 
2004.  These entries concern sinus congestion, medication 
refills, heart palpitations, and anxiety following family 
arguments, and do not make reference to complaints of, or 
treatment for, the claimed conditions.

II.  Claims under section 1151

A.  Applicable Law

The veteran claims entitlement to compensation for additional 
disability resulting from removal of a portion of his right 
4th rib, and for additional disability of the right groin 
resulting in numbness of the left and right feet as a result 
of the January 1997 surgery to replace the defective mitral 
valve in his heart.

The appellant filed his claim in March 2002.  Relevant law 
provides that, where any veteran shall have suffered an 
injury as a result of hospitalization, medical or surgical 
treatment or examination, and such injury or aggravation 
results in a "qualifying additional disability" to the 
veteran, disability compensation shall be awarded in the same 
manner as if such disability were service-connected.  38 
U.S.C.A. § 1151.  In pertinent part, 38 U.S.C.A. § 1151(a) 
provides that a disability is a qualifying additional 
disability if:

the disability . . . was not the result 
of such veteran's own willful misconduct, 
and the disability . . . was caused by 
hospital care, medical or surgical 
treatment, or examination . . . and the 
proximate cause of the disability . . . 
was carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
[VA] . . . or an event not reasonably 
foreseeable . . . .

The Board notes, for information and clarification, that, for 
a period previous to October 1997, 38 U.S.C.A. § 1151 did not 
require any showing of negligence in order for a claim to be 
granted.  See 38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 
(2006) (requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination).  However, the current version of 38 U.S.C.A. 
§ 1151 requires that, for claims filed on or after October 1, 
1997, the claimed additional disability must have been 
"caused by" VA hospital care, medical or surgical 
treatment, or examination, and further adds a "proximate 
cause" requirement that the additional disability be caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.

VA regulations implement the current language of the above 
statute, codifying the requirements for benefits under 38 
U.S.C. 1151(a).  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) 
(including the codification of 38 C.F.R. § 3.361 which 
applies to such claims filed on or after October 1, 1997, and 
revising 38 C.F.R. § 3.358 to clarify that the former version 
of section 3.358 applies only to claims filed before October 
1, 1997).

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).  

To establish that carelessness, negligence, lack of proper 
skills, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonable 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  
38 C.F.R. § 3.361(d).  

The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
addition, the Board may consider regulations not considered 
by the RO if the claimant is not prejudiced by the Board's 
action in applying those regulations in the first instance.  
VAOPGCPREC 16-92 (Jul. 24, 1992); VAOPGCPREC 11-97 (Mar. 25, 
1997).

This new regulation merely codified the existing statutory 
provisions of 38 U.S.C.A. § 1151.  The language of the new 
regulation is in no way liberalizing and is not significantly 
different from the standard considered in the adjudication of 
the veteran's claim.  Therefore, the Board finds the veteran 
is not prejudiced by this decision.  See VAOPGCPREC 16-92 and 
VAOPGCPREC 11-97, both supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).

B.  Facts and Analysis

With reference to the discharge summary documenting the 
surgical treatment at issue in the present decision, dictated 
on January 11, 1997, the veteran was admitted to a VA medical 
facility with mitral valve insufficiency secondary to 
rheumatic heart disease.  He also had a history of chronic 
atrial fibrillation and congestive heart failure, and had 
suffered a myocardial infarction in 1970. 

On January 8, 1997, the veteran underwent port-access mitral 
valve replacement with a 31-millimeter Carpentier-Edwards 
bioprosthesis.  The operative report indicates in pertinent 
part that extensive discussion regarding the operation, the 
involved risk, and its benefits took place.  Its alternatives 
were debated in detail with the patient, and that he 
consented to proceed.  During the operation, the records 
show, the veteran was found to have an extensive amount of 
pleural adhesions which required dissection to provide access 
to the heart.  About five centimeters of the fourth rib was 
removed.  Cannulation of the right and left femoral vessels 
was accomplished.  An arterial return cannula was inserted 
into the right femoral artery, and a venous cannula was 
inserted into the right femoral vein.  

Following the surgery, the veteran developed pain and a bulge 
in the femoral area on the right side.  He reported loss of 
sensation and numbness in the right leg.  In early May 1997, 
he underwent exploratory surgery and was found to have a 
lymphocele, which was drained and its lining excised.  
Following the operation, the veteran noted decreased 
paresthesias on the anterior thigh.  However, the swelling 
persisted and, in later May 1997, he again underwent surgery 
at which time a hematoma was found and evacuated.  The post-
operative course was relatively smooth and uneventful, and 
the drain was discontinued when the drainage decreased to 
less than 10 cc per day.

In August 2000, electromyography (EMG) study results revealed 
a normal study of the right lower extremity.  In February 
2002, EMG results showed a diagnosis of peripheral 
neuropathy.  The veteran reported a history of right leg 
weakness and numbness following cardiac surgery in 1997.  

The threshold question is whether the January 1997 surgical 
procedure caused additional disability - either in the 
partial removal of the right 4th rib or in the procedure in 
the right groin resulting in right and left foot numbness.

No additional disability was diagnosed or determined to exist 
as the result of the partial removal of the right 4th rib.  
Additional disabilities were diagnosed in the right groin.  
July 2004 VA examinations conducted for cardiology and 
neurology diagnosed, respectively, lymphocele, right groin, 
resected later complicated by hematoma, evacuated; and 
bilateral peripheral neuropathy affecting the nerves of both 
lower extremities, and postoperative right groin pain.  

The next question then becomes whether any additional 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination, or was an event not 
reasonably foreseeable.  

The July 2004 VA medical examinations for cardiology was 
conducted by an internal medicine physician who noted that he 
had reviewed the claims file and the veteran's electronic 
records.  The physician observed that the veteran had mitral 
valve replacement in January 1997 using a minimally invasive 
procedure, which was new at the time.  The veteran avoided a 
lengthy mid-sternotomy scar, and a section of rib was removed 
which did not, in the physician's opinion, appear to be a 
maneuver that was unanticipated or resulted in any defect or 
compromise in the veteran's healing or general health, or 
function of the new valve.  The physician said that the 
records demonstrated the veteran was fully informed, 
although, arguably the records did not indicate directly that 
rib removal was discussed.  The physician further opined that 
the surgeons were neither incompetent nor negligent, and that 
no additional disability should be considered based upon the 
chest wound.  Concerning the right groin mass, the physician 
opined that the lymphocele was not a result of the January 
1997 surgery or catheterization.  In contrast, the subsequent 
hematoma was the result of the January 1997 surgery.  
However, the physician observed that hematomas are not rare 
and are considered a common complication of groin exploration 
and surgery.  The surgery to remove the hematoma was 
performed without complication.  The physician opined that 
the January 1997 and subsequent May 1997 surgeries were 
performed without medical negligence, and were not below the 
standard of care.  

The July 2004 VA examination for neurology was conducted by a 
staff neurologist who also reviewed the veteran's claims file 
and electronic records.  The physician opined that the groin 
pain on the right side was related to the hematoma which had 
occurred after catheter insertion, which was required for the 
1997 cardiac surgery.  However, the physician observed that 
the complication of hematoma is quite well known and 
therefore foreseeable in this particular incident.  The 
examiner further noted that occurrences of pain after such 
hematoma and operation are also known and foreseeable 
complications.  Concerning the peripheral neuropathy, the 
physician opined that the hematoma and surgery did not cause 
these manifestations.  The examiner observed that the 2000 
EMG showed a normal right lower extremity.  Peripheral 
neuropathy was not diagnosed until 2002. 

Both opinions were based on review of the veteran's claims 
file, to include the operative reports and pre- and post-
treatment records, the veteran's April 2004 testimony and 
statements, and examination of the veteran.  They are thus 
significantly probative.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

In summary, the medical evidence reflects that the veteran 
suffered additional disability arising from the January 1997 
operation in the form of right groin pain and hematoma.  
However, these conditions were found to be not due to 
negligence or substandard care on the part of VA, and were 
both foreseeable consequences of the mitral valve surgery.  
The lymphocele and peripheral neuropathy were found not to be 
the result of the January 1997 surgery, and no additional 
disability (other than the actual physical loss of a portion 
of the rib) attributable to the removal of the right 4th rib 
was diagnosed.  Moreover, the surgical removal of part of the 
right 4th rib itself was opined to be a foreseeable 
consequence of the surgery to which the veteran consented.  
Again, no negligence or substandard care on the part of VA 
was found.

Thus, the evidence of record fails to support the veteran's 
contention that he suffered additional disability resulting 
from removal of a part of the right 4th rib, and of the right 
groin resulting in numbness of the left and right feet as a 
result of surgical treatment administered by VA in January 
1997, which resulted from carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination, or from an event not reasonably 
foreseeable.  As such, there is no competent evidence which 
establishes that the veteran suffered additional disability 
as a result of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault or as an event not 
reasonably foreseeable during the January 1997 surgery to 
replace his defective mitral valve.

The claims file contains no other medical findings, 
diagnoses, or opinions supporting the claim that the veteran 
suffered additional disability as the result of the January 
1997 surgery.  

The only remaining evidence the appellant has submitted that 
supports his claim is his own statements and testimony, 
asserting that the treatment he received at the VA facility 
caused additional disability to his right 4th rib and right 
groin resulting in numbness of the left and right feet.  
Because the veteran is layperson, the Board must observe that 
he is not competent - absent the required medical training - 
to comment on the presence, or etiology, of additional 
disability as the result of VA hospital care, medical or 
surgical treatment.  Medical evidence is needed to that 
effect. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board recognizes that lay statements may be 
competent to support a claim as to lay-observable events or 
lay-observable disability or symptoms, see, e.g., Jandreau v. 
Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  However, the determination as to causation disabilty 
in this case requires sophisticated, professional opinion 
evidence, as discussed above. 

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against entitlement 
to compensation based on additional disability under 38 
U.S.C.A. § 1151 for removal of a part of the right 4th rib, 
and of the right groin resulting in numbness of the left and 
right feet as the result of surgical treatment administered 
by VA in January 1997.  There is no reasonable doubt to be 
resolved in favor of the veteran. See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from removal of a part of the 
right 4th rib, as a result of surgical treatment administered 
by the VA in January 1997, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the right groin resulting in 
numbness of the left and right feet as a result of surgical 
treatment administered by VA in January 1997, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


